NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          DISTRICT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

    WILNICK DORVAL,

                     Plaintiff,
                                                              Civ. No. 16-50
          v.                                                  (Consolidated with
                                                              Civ. No. 18-29,
    SAPPHIRE VILLAGE CONDOMINIUM                              Civ. No. 18-15,
    ASSOCIATION et al.,                                       Civ. No. 18-32, and
                                                              Civ. No. 19-23)
                     Defendants.
                                                                OPINION


THOMPSON, U.S.D.J. 1

                                        INTRODUCTION

        This matter comes before the Court upon the Motion for Relief from Judgment for Fraud

Upon the Court filed by Plaintiff Wilnick Dorval (“Plaintiff”). (ECF No. 248.) Defendants do not

oppose. The Court has decided the Motion upon the written submissions of the parties and

without oral argument, pursuant to Rule 78(b) of the Federal Rules of Civil Procedure. For the

reasons stated below, Plaintiff’s Motion is denied.

                                         BACKGROUND

        Sapphire Village Condominium Complex (“Sapphire Village”) is a condominium

complex located in St. Thomas, United States Virgin Islands. Plaintiff has rented Unit 265 at

Sapphire Village since October 2, 2015. (3d Am. Compl. ¶ 4.1.7, ECF No. 34.) On June 23,

2016, Plaintiff commenced this civil action by filing his initial Complaint, alleging that the


1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
                                                 1
Sapphire Village Condominium Association (the “Association”), along with the owners and

tenants of Sapphire Village, have conspired with each other to drive Plaintiff out of his apartment

primarily by making excessive noise. (Compl. ¶¶ 4.1–4.2.8, ECF No. 1.) Plaintiff has since filed

an Amended Complaint (ECF No. 5), Second Amended Complaint (ECF No. 15), and Third

Amended Complaint (ECF No. 34).

        The Third Amended Complaint alleges forty-one (41) counts, including violations of

private nuisance laws, the Fair Housing Act, and intentional infliction of emotional distress. (Id.

¶¶ 5.1.1–5.41.4.) Specifically, Plaintiff alleges that the Association and other Sapphire Village

owners and tenants conspired to tamper with all of the screen doors in the building to make loud

noises that reverberate through Plaintiff’s apartment. (3d Am. Compl. ¶¶ 4.2.1–4.2.9.) Further,

Plaintiff alleges that the Association has made coordinated efforts to conduct construction and

repairs around his apartment to create noise. (Id. ¶¶ 4.8.1–4.8.10.) Plaintiff also claims that

several Sapphire Village tenants follow him around St. Thomas blocking his path, harassing him,

moving their heads “wildly” at him, and intentionally provoking him. (Id. ¶¶ 4.11.1–4.13.10.)

Plaintiff alleges that the motivation for this conduct is racial discrimination because he is black.

(Id. ¶ 4.2.9.)

        Plaintiff filed a Motion for Temporary Restraining Order, Preliminary and Permanent

Injunction (“Motion for TRO”) on August 25, 2016 against Defendants Thomas Cordero and

Madlon Jenkins-Rudziak, seeking an order enjoining Defendants from allowing their tenants to

make any unreasonable noise. (ECF No. 42.) Plaintiff amended his Motion for TRO on

September 1, 2016 to include Defendants Jonathon Morgan, James Koulouris, Bernard

Vansluytman, and Lourdes Cordero. (ECF No. 74). Defendants did not oppose these motions. On

September 9, 2016, the Court denied the Motion for TRO because Plaintiff failed to meet the



                                                  2
requirements under Rule 65(b)(1)(A) of the Federal Rules of Civil Procedure. (ECF No. 110.)

Plaintiff appealed the September 9, 2016 Order (ECF No. 118), and the Third Circuit affirmed

the Order on August 8, 2017 (ECF No. 286). On March 12, 2017, Plaintiff filed a Motion to Set

Aside Judgment for Fraud Upon the Court, requesting reversal of the September 9, 2016 Order.

(ECF No. 248.) This Motion is presently before the Court.

                                       LEGAL STANDARD

        Rule 60(b)(3) of the Federal Rules of Civil Procedure states that “the court may relieve a

party or its legal representative from a final judgment [because of] fraud . . . by an opposing

party.” Additionally, Rule 60(d)(3) preserves “the court’s power to . . . set aside a judgment for

fraud on the court.” Relief from judgment under either provision requires, inter alia, that fraud

be proven by clear and convincing evidence. Dougboh v. Cisco Sys., 726 F. App’x 914, 915 (3d

Cir. 2018) (citing Brown v. Pa. R.R. Co., 282 F.2d 522, 527 (3d Cir. 1960)); Hatchigian v. IBEW

Local 98 Health & Welfare Fund, 610 F. App’x 142, 143 (3d Cir. 2015) (citing Booker v.

Dugger, 825 F.2d 281, 283 (11th Cir. 1987)). “To show fraud on the court, a party must show:

(1) an intentional fraud; (2) by an officer of the court; (3) which is directed at the court itself; and

(4) in fact deceives the court.” Herring v. United States, 424 F.3d 384, 386 (3d Cir. 2005).

                                           DISCUSSION

         Plaintiff asserts two main arguments in support of his Motion to Set Aside Judgment for

Fraud Upon the Court. First, Plaintiff argues that John Benham and Michael Fitzsimmons, two of

the attorneys representing several of the Defendants, falsely stated that the Third Amended

Complaint that Plaintiff served on certain Defendants was unsigned. (Mot. at 7, 10–11.) These

allegedly false statements were made in the Motion to Dismiss by Joanne Levesque (ECF No.

45), the Motion to Dismiss by Defendant Michael Baird (ECF No. 123), and the Motion to



                                                   3
Dismiss by Sidney Jarvis (ECF No. 49). Next, Plaintiff argues that Benham “intentionally

misstated the law” to deceive the Court by arguing that service of process by mail was

ineffective, even though Benham knew that Virgin Islands law allows service by certified mail

with return receipt. (Mot. at 6–8.) John Benham allegedly made this argument when he

submitted a section of a Pro Se Non-Prisoner Guide on the docket at Docket Entry 113-3. (Id. at

7.) 2

         The allegedly misleading or false statements listed above all relate to the issue of service

of process. However, Defense counsel did not raise the issue of service of process in opposition

to the Motion for TRO, and the Court did not consider service of process in making its

September 9, 2016 decision to deny the Motion for TRO. (See ECF No. 110). Furthermore, if the

Pro Se Non-Prisoner Guide was filed at Docket Entry 113-3, that means this document was filed

after the Court issued the September 9, 2016 Order, such that it could not have had any bearing

on the Court’s decision. Likewise, the Motion to Dismiss by Michael Baird was filed on

September 13, 2016, several days after the September 9, 2016 Order. Therefore, Plaintiff’s

arguments do not support reversal of the September 9, 2016 Order.

                                          CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion for Relief from Judgment for Fraud Upon

the Court (ECF No. 248) is denied. An appropriate Order will follow.



Date: January 21, 2020                                         /s/ Anne E. Thompson
                                                               ANNE E. THOMPSON, U.S.D.J.




2
    Docket Entry 113 and its attachments are currently missing from the docket.
                                                   4
